Citation Nr: 0628368	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified at a February 2004 
RO hearing; a copy of the hearing transcript is associated 
with the claims file.  

The Board notes that during the February 2004 RO hearing, the 
veteran withdrew his claim for an increased rating in excess 
of 10 percent for tinnitus.  Also, the veteran argued that 
his hearing impairment has excluded him from gaining 
employment.  The Board construes the testimony as an inferred 
claim for entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) due to a 
service-connected disability.  This claim is referred to the 
RO for appropriate action. 


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level I in the right 
ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  Moreover, in the May 2003 letter, the RO satisfied 
the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  Since a higher disability rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increased rating claim for bilateral hearing loss.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Analysis

The veteran contends that his bilateral hearing loss warrants 
a compensable disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2005).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

A March 1971 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran filed 
a claim for a compensable rating in November 2000, submitted 
examination reports from Atrium Hearing Center and Trans 
World Airlines, and underwent a VA audiological examination 
in June 2003.  The audiological records from Trans World 
Airlines failed to provide results for speech discrimination 
and, thus, auditory acuity levels cannot be determined from 
those records.

Results of the August 2002 audiological examination show that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
X
85
LEFT
25
25
30
70
80

The average was 51 in the left ear.  The average for the 
right ear could not be calculated because no reading was 
provided at 3000 Hertz for the right ear.  Speech recognition 
ability was 96 percent in the right ear and 92 percent in the 
left ear.  Under Table VI, these results warrant findings of 
hearing acuity of Level I in the left ear, commensurate with 
a 0 percent disability rating.

Results of the June 2003 audiological examination show that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
25
75
80
LEFT
25
25
30
65
85

The average was 55 in the right ear and 51 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  The examiner found that the 
veteran had a mild sensory neural hearing loss bilaterally up 
to 2,000 Hertz precipitously slopping to a severe sensory 
neural hearing loss bilaterally at the high frequencies.  
Under Table VI, these results warrant findings of hearing 
acuity of Level I in the right ear and Level I in the left 
ear, commensurate with a 0 percent disability rating.  No 
exceptional patterns of hearing impairment was found under 
38 C.F.R. § 4.85.  

As previously indicated, the veteran presented testimony at 
the RO in February 2004. The veteran testified that his 
hearing loss is interfering with his employment because it 
makes it difficult for him to hear.  He stated that he was 
employed part time and had been denied full time employment 
because of his bilateral hearing impairment.  It was further 
pointed out that while the veteran was not wearing hearing 
aids, he had been placed on a waiting list at the VA to 
receive them.   

After reviewing the record and the results of the veteran's 
June 2003 hearing test, the Board finds that the veteran's 
hearing impairment does not meet the criteria for a 
compensable disability rating.  Additionally, the Board has 
considered the application of 38 C.F.R. § 4.86(b) 
[exceptional patterns of hearing impairment]. However, the 
veteran's hearing loss does not meet the criteria under that 
section. Hence, as the competent medical evidence supports 
the assignment of a noncompensable rating for bilateral 
hearing loss, the veteran's claim is denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Significantly, the Board notes that the most 
recent evaluation of the veteran's hearing loss indicated 
that he had speech discrimination percentages of 96 percent 
for his left ear and 96 percent for his right ear.  
Therefore, although the veteran testified that his hearing 
loss is interfering with his current employment because it 
makes it difficult for him to hear, the objective medical 
evidence does not support marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


